Citation Nr: 1114438	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-31 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from June 1965 to August 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO) that continued the denial of a TDIU rating.    

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to the instant claim.  While the notice provisions of the VCAA appear to be satisfied the Board is of the opinion that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).   

The Veteran contends that he is unemployable as a result of his service-connected disabilities.  He reported that he had been self-employed as a tractor trailer owner/operator and that he lost his Class A license due to his hearing loss.  He noted that it was dangerous for him to drive since his hearing aids had limited functionality in the noisy cab of his truck and he often could not hear emergency vehicles (he could only see the flashing lights).  He stated that with background noise he could not understand conversation and that his employment prospects were significantly affected.  

A TDIU may be assigned when the Veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities (without regard to age).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA regulations establish objective and subjective standards for an award of total rating based on unemployability due to service-connected disability.  When the Veteran's schedular rating is less than total, a total rating may nonetheless be assigned.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a). 

The Veteran meets the percentage standards for a TDIU as his service-connected bilateral hearing loss and his service-connected tinnitus are of common etiology and affect the same system rated, and are rated in combination as 60 percent disabling.  However, that does not end the inquiry.  The Board must still determine whether the Veteran's service-connected disabilities alone render him unable to secure or follow a substantially gainful occupation.  It is noted in that regard that service connection is also in effect for tinnitus, rated as 10 percent disabling.  

The Veteran has not had an examiner review the record and evaluate the collective effect of his service-connected disabilities alone on his ability to secure or follow substantially gainful employment.  Such a review would be helpful to the Board in reaching its determination particularly in light of the Veteran's allegations and the evidence of the record which reveals that he has a complex disability picture with significant non-service-connected disabilities (he sustained two post-service motor vehicle accidents [MVAs] with head trauma and residual cognitive dysfunction).  

Accordingly, the case is REMANDED for the following:

1. The RO should arrange for the Veteran to be examined by an appropriate physician to assess the effect that his service connected disabilities would be expected to have on his employability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination and the report of the examination should reflect that review.  Based on review of the record and examination of the Veteran, the examiner should provide opinions responding to the following:

a. Please discuss the functional limitations associated with, and expected effect on employment resulting from the Veteran's service connected disabilities (hearing loss and tinnitus) alone.

b.  Please identify the types of employment, if any, that would not be precluded by the limitations due to the service-connected disabilities.  

c. Please provide an opinion as to whether it is as likely as not (at least a 50 percent probability) that the Veteran's service-connected disabilities alone would render him unable to secure or follow a substantially gainful occupation.  

The examiner must explain the rationale for all opinions offered in detail.

2. The RO should conduct any further development deemed necessary. 

3. Thereafter, the RO should re-adjudicate the claim of entitlement to TDIU.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


